oo Case 1:18-cr-00381-CMA-GPG Document 572 Filed 04/19/21 USDC Colorado Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Case No. 18-cr-00381-CMA

Date: WA
Time: 2: 5? ean

NOTE TO COURT
We the jury have a verdict.

a We the jury have a ecuesion

 

Jtléey Lis SOa EAL? eR? Llc, Lenk le
acl a lst ot do hysical aicnce: 2)

#K Delenrse. Exbrboit “pe (items amd at scene of
Zeck Graen OD efoafir)

ANSWER FROM THE COURT
bv btawe Lore prrnrdeh ail ty the lesbo
hada! OVI thrrutlose . Eclialict P wes. but
Cdiwtid aud titre, pmckee Cy ou Cane Li £

to Ha ptegarcat he (tev ao Oiursateal LAN Absa

 

tat WOrL. whirvtt dL £untl le Lhewn To bn Undig” the

Aupevvis cor af the CSO,

PLEASE KEEP AS PART OF THE RECORD

Court Exhibit__/

 
Case 1:18-cr-00381-CMA-GPG Document 572 Filed 04/19/21 USDC Colorado Page 2 of 4 |

 

 
Case 1:18-cr-00381-CMA-GPG Document572 Filed 04/19/21 USDC Colorado

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Case No. 18-cr-00381-CMA
Date: TAG [2

—t V
Time: {O53 aaa

NOTE TO COURT

) ( We the jury have a verdict.

We the jury have a question.

Page 3 of 4

 

 

 

 

ANSWER FROM THE COURT

 

 

 

 

PLEASE KEEP AS PART OF THE RECORD

Court Exhibit 2

 
Case 1:18-cr-00381-CMA-GPG Document 572 Filed 04/19/21 USDC Colorado Page 4 of 4

 

 
